UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

HANA HAILESELASIE,
Petitioner,

v.
                                                                       No. 98-2178
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A74-291-169)

Submitted: February 26, 1999

Decided: March 18, 1999

Before ERVIN and MICHAEL, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Onyebuchi N. Enechionyia, Arlington, Virginia, for Petitioner. Frank
W. Hunger, Assistant Attorney General, Richard M. Evans, Assistant
Director, Marion E. Guyton, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Hana Haileselasie petitions for review of a final order of the Board
of Immigration Appeals (Board) denying her application for asylum
and withholding of deportation. Because substantial evidence sup-
ports the Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General to confer asylum on any refugee. See 8 U.S.C.A. § 1158(a)
(West Supp. 1998). The Act defines a refugee as a person unwilling
or unable to return to his native country "because of persecution or
a well-founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or political opin-
ion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998); see M.A. v.
INS, 899 F.2d 304, 307 (4th Cir. 1990) (en banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992) (quoting
Blanco-Comarribas v. INS, 830 F.2d 1039, 1042 (9th Cir. 1987)); see
Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective ele-
ment requires a showing of specific, concrete facts that would lead a
reasonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

A finding of past persecution creates a rebuttable presumption of
a well-founded fear of future persecution. See 8 C.F.R. § 208.13(b)(1)
(1998). This presumption may be rebutted by evidence demonstrating
that there is no longer a reasonable fear of future persecution, such as
when conditions in an alien's native country have changed signifi-
cantly. See 8 C.F.R. § 208.13(b)(2) (1998).

                    2
Eligibility for asylum can also be based on grounds of past perse-
cution alone even though there is "`no reasonable likelihood of pres-
ent persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)
(quoting Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991)). To
establish such eligibility, an alien must show past persecution so
severe that repatriation would be inhumane. See id.; Matter of Chen,
20 I. & N. Dec. 16 (BIA 1989).

We must uphold the Board's determination that Haileselasie is not
eligible for asylum if the determination is "supported by reasonable,
substantial, and probative evidence on the record considered as a
whole." 8 U.S.C. § 1105a(a)(4) (1994).* We accord the Board all pos-
sible deference. See Huaman-Cornelio, 979 F.2d at 999. The decision
may be "reversed only if the evidence presented by [Haileselasie] was
such that a reasonable factfinder would have to conclude that the req-
uisite fear of persecution existed." INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

Evidence established that Haileselasie, an Ethiopian native of
Amhara ethnicity, entered the United States as a non-immigrant visi-
tor in June 1995. Haileselasie belonged to the All Amhara's People
Organization (AAPO), a group formed to speak out against the pres-
ent government, the Ethiopian Peoples Revolutionary Democratic
Front (EPRDF), and to advocate the rights of the Amharas. Hailesela-
sie testified that she was arrested and detained without being charged
of a crime on two occasions. Specifically, Haileselasie testified that
on May 16, 1994, two armed soldiers came to her workplace and
asked her for the key to a cabinet apparently containing AAPO docu-
ments. After Haileselasie advised the soldiers that she did know
where the key was located, she was taken to a police station and
detained overnight. The next day Haileselasie was again questioned
regarding the key, and a female investigator slapped her once and
threatened her until she eventually relinquished the key. Authorities
_________________________________________________________________
*We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform Immigrant Responsibility Act of 1996, Pub. L. No.
104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because this
case was in transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.

                    3
then allegedly went to Haileselasie's workplace and retrieved money,
a list of AAPO members' names, and other documents from the cabi-
net. Thereafter, Haileselasie was imprisoned for fifteen days.

Subsequently, on July 15, 1994, Haileselasie was arrested for dis-
tributing pamphlets and collecting money to buy weapons. Hailesela-
sie testified that when she refused to sign a document pledging that
she would no longer participate in the AAPO she was imprisoned for
two weeks in a small room with five other people. Haileselasie testi-
fied that she was eventually released when her father's friend gave
authorities $10,000. After her release, Haileselasie's job was termi-
nated and she ceased her involvement with the AAPO because she
was afraid for her life. Haileselasie decided to leave Ethiopia, and she
arrived in the United States in July 1995.

Haileselasie disagrees with the Board's finding that she lacked
credibility and failed to establish that she suffered past persecution at
the hands of the current government. Our review reveals, however,
that substantial evidence supports the Board's finding that Hailesela-
sie did not meet her statutory burden.

As noted by the Board, Haileselasie gave inconsistent and confus-
ing details regarding the events relevant to her first arrest. In her affi-
davit filed with her asylum application, Haileselasie stated that in
May 1994, two armed men of the EPRDF came to her office and
requested the key to the cabinets where she kept important AAPO
documents. In her direct testimony Haileselasie noted that the cabi-
nets and the key were located at her place of employment. On cross-
examination she stated that the key and the cabinets were located at
the AAPO office. Further, as the Board pointed out, it seems unlikely
that government authorities would take Haileselasie from her business
office and ask her to produce a key when they could have gone
directly to the AAPO office.

Even assuming Haileselasie's testimony was credible, we conclude
that substantial evidence supports the Board's holding that the harm
she suffered did not rise to the level of past persecution and that she
failed to establish a well-founded fear of future persecution. The
record reveals that after Haileselasie was released from prison in July
1994, she spent ten months in Ethiopia without contact from authori-

                     4
ties and was able to obtain a visitor visa and exit documents. Further-
more, her parents, both of Amhara ethnicity, have remained in the
same home in Ethiopia without incident. Also, there is nothing in the
record to suggest that Haileselasie is involved with the AAPO.
Finally, the State Department Report notes that the Ethiopian govern-
ment has taken steps to improve its human rights practices, and that
as of 1994, full political rights were restored to those who were alleg-
edly persecuted because of their political beliefs. Consequently,
Haileselasie no longer has a well-founded fear of being persecuted
based on her alleged political membership. See Berroteran-Melendez,
955 F.2d at 1256 (regarding "well-founded fear of persecution").

The standard for withholding of deportation is more stringent than
that for granting asylum. See INS v. Cardoza-Fonseca, 480 U.S. 421,
430-32 (1987). To qualify for withholding of deportation, an appli-
cant must demonstrate a "clear probability of persecution." Id. at 430.
As Haileselasie has not established entitlement to asylum, she cannot
meet the higher standard for withholding of deportation.

We accordingly affirm the Board's order. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    5